Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims filed on 7/8/2022 have been examined.  Claims 1-2, 5-6, 8-14 have been amended.  Claims 3-4 and 7 have been cancelled. Claim 15 has been added.  Claims 1-2, 5-6, and 8-15 are pending.

Response to Arguments/Amendments

The applicant argues that Bernardi does not teach or suggest calculating "a local abnormal frame size" based on "a media-dependent overhead, a remote abnormal frame size received from another communication device.”  However, the examiner respectfully disagrees.  As pointed out in the previous Office action, Bernardi discloses “control circuitry may determine which queues are overflowing in size by determining which queues have a number of records that exceed a threshold. In some embodiments, the threshold is configured by a network administrator” (para. 32). The queue size is determined locally by the control circuitry. When the queue size exceeds the threshold, the queue size is a local abnormal frame size.  Because the threshold is configured by a network administrator, it means the threshold a remote abnormal frame size received from another communication device.   In addition, Bernardi discloses “control circuitry 102 may augment the records to include extra metadata, such as an application identifier, HTTP/HTTPs (HTTP Secure) header values” (para. 29) over the Internet (para. 28).  The frame size is based on the value in the IP frame header according the Internet protocol. The frame header would be different for different HTTP or HTTPs.  It is media-dependent overhead.  Hence, Bernardi discloses calculating "a local abnormal frame size" based on "a media-dependent overhead, a remote abnormal frame size received from another communication device.” 

As explained in the previous Office action,  Chen discloses the network traffic is based on the gate control information of the communication system (para. 110, lines 7-11 and para. 79, lines 20-22).  Therefore, Bernardi in view of Chen disclose calculating "a local abnormal frame size" based on "a media-dependent overhead, a remote abnormal frame size received from another communication device, and gate control information of the communication system" as recited in amended independent claim 1.

Amended claim 1 is rejected based on the reasons explained above. The remaining claims are rejected accordingly.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardi et al. (USPub: 2019/0190791, hereinafter referred to as Bernardi) in view of Chen et al. (USPub: 2021/0194819, hereinafter referred to as Chen). 

Regarding claim 1, Bernardi discloses a communication system comprising:
one or more hardware processors configured to calculate a local abnormal frame size used to detect presence of abnormality based on a media-dependent overhead, a remote abnormal frame size received from another communication device (para. 7, lines 4-6 and para. 32, lines 5-8, wherein queue size is calculated locally and the threshold is received remotely from a .network administrator. When the queue size exceeds the threshold, it is a local abnormal frame size).
Although Bernardi discloses everything as applied above,  Bernardi does not explicitly disclose the calculation is based on gate control information including a plurality of entries each of which indicates gate states corresponding to a plurality of queues.  However, this concept is well known in the art as disclosed by Chen. In the same field of endeavor, Chen discloses 
the calculation is based on gate control information of the communication system, the gate control information (para. 110, lines 7-11 and para. 79, lines 20-22,  wherein the gate control information is used to identify the traffic). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Chen’s method into Bernardi’s invention. One of ordinary skill in the art would have been motivated to “help reduce a latency from the talker device to the listener device and improve latency stability” (para. 6, lines 5-6).

Regarding claim 5, Bernardi and Chen disclose everything as applied above. Bernardi and Chen further disclose
wherein the one or more hardware processors are configured to detect the presence of abnormality by using local abnormal frame size (Bernardi’s para. 7, lines 4-6 and para. 32, lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Chen’s method into Bernardi’s invention. One of ordinary skill in the art would have been motivated to “help reduce a latency from the talker device to the listener device and improve latency stability” (para. 6, lines 5-6).

Regarding claim 8, Bernardi and Chen disclose everything as applied above.  Bernardi and Chen further disclose
wherein the one or more hardware processors are configured to calculate the local abnormal frame size in one or more cases out of: 
a case that the gate control information is changed (Chen’s para. 110, lines 7-11 and para. 79, lines 20-22,  where the traffic class is the indicator and the state of the port is the gate state); 
a case that link speed is changed; 
a case that information about the remote abnormal frame size is received from another communication device connected over a network; and
a case that information about the remote abnormal frame size is received from a control device that manages another communication device connected over a network.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Chen’s method into Bernardi’s invention. One of ordinary skill in the art would have been motivated to “help reduce a latency from the talker device to the listener device and improve latency stability” (para. 6, lines 5-6).

Regarding claim 9, Bernardi and Chen disclose everything as applied above.   Bernardi and Chen further disclose
wherein the one or more hardware processors are configured to, when the abnormality is detected, provide information about the local abnormal frame size to at least one of: another communication device connected over a network (Bernardi’s para. 7, lines 9-10 and para. 32, lines 5-8); and 
a control device that manages another communication device connected over a network (Bernardi’s para. 32, lines 1-3, wherein the idle module is another communication device).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Chen’s method into Bernardi’s invention. One of ordinary skill in the art would have been motivated to “help reduce a latency from the talker device to the listener device and improve latency stability” (para. 6, lines 5-6).

Regarding claim 10, Bernardi and Chen disclose everything as applied above.  Bernardi and Chen further disclose
a network interface controller that detects the abnormality by using the local abnormal frame size (Bernardi’s para. 28, lines 4-6, para. 7, lines 4-6, and para. 32, lines 5-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Chen’s method into Bernardi’s invention. One of ordinary skill in the art would have been motivated to “help reduce a latency from the talker device to the listener device and improve latency stability” (para. 6, lines 5-6).

Regarding claim 11, Bernardi and Chen disclose everything as applied above.  Bernardi and Chen further disclose
an information processing device that includes the one or more hardware processors  (Bernardi’s para. 38, lines 9-10); and
a communication control device connected to the information processing device over a network, the communication control device being configured to detect the abnormality by using the local abnormal frame size (Bernardi’s para. 28, lines 4-6, para. 7, lines 4-6 and para. 32, lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Chen’s method into Bernardi’s invention. One of ordinary skill in the art would have been motivated to “help reduce a latency from the talker device to the listener device and improve latency stability” (para. 6, lines 5-6).

Regarding claim 13, it is substantially the same as claim 1, except claim 13 is in a method claim format.  Because the same reasoning applies, claim 13 is rejected under the same reasoning as claim 1.

Regarding claim 14, it is substantially the same as claim 1, except claim 14 is in a computer program product claim format, which comprises a non-transitory computer-readable recording medium.  Bernardi discloses the operation of the communication system is implemented in software stored in computer-readable medium (para. 57, lines 13-16). Because the same reasoning applies, claim 14 is rejected under the same reasoning as claim 1.

Regarding claim 15, Bernardi and Chen disclose everything as applied above. Bernardi and Chen further disclose
wherein the one or more hardware processors are configured to receive the remote abnormal frame size that is calculated by the another communication device based on another gate control information of the another communication device (Bernardi’s para. 32, lines 5-8 and Chen’s para. 110, lines 7-11 and para. 79, lines 20-22)


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bernardi in view of Chen as applied claim 1 above, and further in view of Kajio et al. (USPub: 2010/0207862, hereinafter referred to as Kajio) and Lowell (USPub: 2021/0029727, hereinafter referred to as Lowell)

Regarding claim 2, Bernardi and Chen disclose everything as applied above.   Bernardi and Chen do not explicitly disclose wherein the frame size is compared with the maximum size of a message permitted to be transmitted. However, this concept is well known in the art as disclosed by Kajio. In the same field of endeavor, Kajio discloses 
wherein the frame size is information based on a smaller one of a maximum size of a message permitted to be transmitted (para. 64, lines 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kajio’s method into Bernardi and Chen’s invention. One of ordinary skill in the art would have been motivated “for achieving reduction of delay in transfer of packets” (para. 3, lines 3-4).
Bernardi, Chen and Kajio disclose everything as applied above.  Bernardi, Chen and Kajio disclose it is 
the maximum size being calculated for each of the plurality of queues and calculated based on: a link speed (Bernardi’s para. 32, lines 5-7, and Chen’s para. 67, lines 3-12, wherein the threshold is the maximum size and the bandwidth is the link speed).
Although Bernardi, Chen and Kajio  disclose everything as applied above,  Bernardi, Chen and Kajio do not explicitly disclose a maximum available time in which a message is permitted to be transmitted during a period corresponding to one or more continuous entries.  However, this concept is well known in the art as disclosed by Lowell. In the same field of endeavor, Lowell discloses 
a maximum available time in which a message is permitted to be transmitted during a period corresponding to one or more continuous entries (para. 36, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Lowell’s method into Bernardi, Chen and Kajio’s invention. One of ordinary skill in the art would have been motivated of “initiating or postponing radio transmission in compliance with dwell time limitations” (para. 1, lines 2-4).
Hence, Bernardi, Chen, Kajio and Lowell disclose everything as applied above.  Bernardi, Chen, Kajio and Lowell further disclose
ii) a maximum size of a message defined in a communication standard based on the gate control information (Chen’s para. 110, lines 7-11 and para. 67, lines 8-12). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bernardi in view of Chen as applied claim 5 above, and further in view of Wetterwald et al. (USPat: 10,681,128 B2, hereinafter referred to as Wetterwald).
 
Regarding claim 6, Bernardi and Chen disclose everything as applied above.   Bernardi and Chen do not explicitly disclose wherein the one or more hardware processors are configured to perform exception handling process that includes transferring the message to a controller, the controller dividing the message by using frame preemption mechanism of IEEE 802.1 Qbu. However, this concept is well known in the art as disclosed by Wetterwald. In the same field of endeavor, Wetterwald discloses 
wherein the one or more hardware processors are configured to perform exception handling process that includes transferring the message to a controller, the controller dividing the message by using frame preemption mechanism of IEEE 802.1 Qbu (col. 9, lines 35-cpl. 3, lines 45-47).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Wetterwald’s method into Bernardi and Chen’s invention. One of ordinary skill in the art would have been motivated to “allow source node S to put the other frames on hold while the requested frame of the traffic flow is sent” (col. 10, lines 39-40).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bernardi in view of Chen as applied claim 1 above, and further in view of Suzuki et al. (USPub: 2012/0166681, hereinafter referred to as Suzuki).

Regarding claim 12, Bernardi and Chen disclose everything as applied above.   Bernardi and Chen further disclose 
wherein the one or more hardware processors are configured to determine, based on the local abnormal frame size (Bernardi’s para. 32, lines 5-8).
Although Bernardi and Chen disclose everything as applied above, Bernardi and Chen do not explicitly disclose the determination based on an updated value of the maximum allowable size of a message, the maximum allowable size of a message. However, this concept is well known in the art as disclosed by Suzuki. In the same field of endeavor, Suzuki discloses 
an updated value of the maximum allowable size of a message (para. 104).

It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Suzuki’s method into Bernardi and Chen’s invention. One of ordinary skill in the art would have been motivated “to reduce such overhead resulting from turning data into packets, and an improvement of a transfer rate can be anticipated” (para.4, lines 2-4).
Hence, Bernardi, Chen and Suzuki disclose
the maximum allowable size of a message being defined in a communication standard based on the gate control information (Suzuki’s para. 104 and Chen’s para. 110, lines 7-11 and para. 79, lines 20-22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419